Citation Nr: 0815870	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  99-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD), 
depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2000, January 2005, and 
June 2007, it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
for additional development.

All development has been completed, and the matter is 
properly before the Board for adjudication.


FINDING OF FACT

The veteran has PTSD as a result of an in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD has been established. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R.  § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a post traumatic stress disorder claim that is 
based on in service personal assault" without first 
providing the requisite notice.  The Court also stated that § 
3.304(f)(3) requires VA to advise personal assault claimants 
that credible supporting evidence of a stressor may include 
(1) "evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C.A. § 7104.  The Board must also 
address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).    

In this case, the veteran has a current diagnosis of PTSD.  
He alleges that he has PTSD as the result of stressors 
experienced while serving in the military.  Specifically, he 
asserts that he was sexually assaulted by two male soldiers 
while working in a warehouse.  As this is not a combat-
related stressor, the veteran's lay testimony is not, by 
itself, sufficient for its verification.  Cohen, 10 Vet. App. 
at 147.

The veteran's medical records show that he has been diagnosed 
with PTSD.  VA has tried to verify the alleged stressor and 
has been unsuccessful with its direct attempts, providing 
evidence against this claim.  However, the VA examination 
conducted in April 2004 addresses the veteran's credibility, 
and the examiner found the veteran's account of the event or 
stressor to be credible, thus supporting the veteran's claim 
for assault related PTSD.  The examiner gave a detailed 
explanation as to why he believed the veteran, based on his 
own service in the military, that the Board finds highly 
probative regarding the issue of stressor verification.         

Giving the veteran the benefit of the doubt, the Board finds 
that his claim for PTSD should be granted based upon assault.  
Accordingly, the Board finds that the evidence supports his 
claim of service connection for PTSD.

In light of the Board granting the claim for PTSD, the 
veteran's claims for service connection for other acquired 
psychiatric disorders are rendered moot.

This decision does not suggest that all of the veteran's 
psychiatric problems are related to service.  The sole issue 
before the Board at this time is whether or not the veteran 
has an acquired psychiatric disorder (including PTSD) related 
to service.  The fact that the Board has answered this 
question in the affirmative does not suggest that all of the 
veteran's problems may be reasonably associated with his 
service many years ago.  In this regard, the Board must note 
that the veteran has been found disabled by the Social 
Security Administration due primarily and secondarily to 
nonservice connected problems. 

The RO should attempt to distinguish between the veteran 
psychiatric problem related to service and that part of the 
psychiatric problem not related to service.  The nature and 
extent of the service connected disorder related to service 
is not before the Board at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


